UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6988



KELLIS DJON JACKSON,

                                                Petitioner - Appellant,

             versus


UNITED STATES OF AMERICA; REGINALD I. LLOYD,
United States Attorney; EDWARD F. REILLY, Jr.,
Parole Chairman; MATTHEW B. HAMMIDULLAH,
Warden, Custodian,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:06-cv-02048-RBH)


Submitted:    January 17, 2008               Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kellis Djon Jackson, Appellant Pro Se.     Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kellis Djon Jackson, a federal prisoner, appeals the

district   court’s    order   adopting    the   recommendation   of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Jackson v. United States, No. 9:06-cv-

02048-RBH (D.S.C. June 8, 2007).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -